326 S.W.3d 500 (2010)
STATE of Missouri, Respondent,
v.
Carlos C. JACKSON, Jr., Appellant.
No. ED 94168.
Missouri Court of Appeals, Eastern District, Division Three.
November 16, 2010.
Matthew Ward, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Terrence M. Messoonnier, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.
Prior report: 2009 WL 6030443.

ORDER
PER CURIAM.
Carlos Jackson appeals from the judgment entered upon a jury verdict finding him guilty of two counts of first-degree robbery, Section 569.020 RSMo 2000; one count of first-degree assault, Section 565.050 RSMo 2000; and three counts of armed criminal action, Section 571.015 RSMo 2000. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 30.25(b).